—In an action to recover damages for breach of contract, the defendant County of Putnam appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Putnam County (Colabella, J.), entered March 9, 2000, as awarded the plaintiff prejudgment interest at the rate of 9% per annum in the sum of $247,184.71, representing interest from November 1, 1993, to the date of judgment.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The parties’ contract provided that payments due and unpaid shall bear interest at the rate stated therein, or, in the absence thereof, “at the legal rate prevailing from time to time at the place where the Project is located,” and no rate was stated therein. Therefore, the Supreme Court properly applied the statutory rate set forth in CPLR 5004 (see, CPLR 5001 [a]; Levy, King & White Adv. v Gallery of Homes, 177 AD2d 967). O’Brien, J. P., S. Miller, Friedmann and Townes, JJ., concur.